Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga (US 20100154135) in view of Koike et al. (US 2010/0037404)
Matsunaga et al. teaches an oxidative hair dye composition (see abstract). Matsunaga et al. teaches that the composition includes an alkali agent, and teaches that the alkali agent can be selected from a group which includes 5,6-dihydroxyindole, which reads on formula (I), where R' is -OH, R? is hydrogen, and R? is hydrogen (i.e. Component A, see [0033]).  Matsunaga et al. teaches 0.3% by weight of 5,6-dihydroxyindole.  See Example 9.  The use of amino-modified silicon is taught in para [0044].  The amount of amino-modified silicone is taught to be 0.5 mass %.  See Example 9.The use of dimethlpolysiloxane is taught in Para [0038].  The use of alkyl-modified silicone is taught in Para [0048].  Matsunaga teaches the silicone component may be used in combination of two or more.  See Para [0049].  The content of the component in the hair dye composition is taught to be 0.1-15 mass %.  See Para [0049]. The use of a cationic surfactant is taught in Para [0050]. Matsunga does not teach the nitrogen content of amino-modified silicone. Koike et al. teaches a hair dyeing composition comprising an indole compounds having a chemical formula similar to the claimed formula (1) in the amounts of 0.05 to 5% wt.  (see page 1, paragraphs, 0003-0004, formula (1) and Para [0010].  The use of different types of silicone, including the amine-modified silicone is taught in Para [0011]-[0017] and claim 1.  The different nitrogen contents of amino-modified silicone is taught in Para [0018].   It would have been obvious to a person skilled in the art to select the claimed silicone from Matsunaga and keoike, considering that Matsunaga teaches the use of different silicones and their combination thereof in combination with the claimed dihydroxyindole. The claimed mass ratio of components A-C is obtained by dividing the amount of components A-C taught by Matsunaga and Keoike..  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the amounts of the dyeing ingredients in the composition so as to get the maximum effective amounts and ratios between these dyeing ingredients. The person of ordinary skill in the art would expect such a dyeing composition to have properties similar to those claimed, absent unexpected results. The claimed pH is taught in Example 9 of Matsunga and claims 3 and 5 of Keoike, which reads on the pH of claim 9.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHREH A FAY whose telephone number is (571)272-0573. The examiner can normally be reached Monday-Friday 9:30AM-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZOHREH A FAY/Primary Examiner, Art Unit 1617